

115 S569 RS: Land and Water Conservation Authorization and Funding Act 
U.S. Senate
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 709115th CONGRESS2d SessionS. 569IN THE SENATE OF THE UNITED STATESMarch 8, 2017Ms. Cantwell (for herself, Mr. Burr, Mr. Wyden, Mrs. Feinstein, Mr. Sanders, Mr. Tester, Ms. Stabenow, Mr. Heinrich, Mr. Manchin, Mr. Franken, Mr. Markey, Ms. Hirono, Mr. Merkley, Mr. Schatz, Ms. Klobuchar, Ms. Baldwin, Mr. Bennet, Mr. Cardin, Mr. Casey, Mrs. Gillibrand, Mrs. Shaheen, Mr. Coons, Mr. Udall, Mr. Durbin, Mr. Alexander, Ms. Hassan, Mr. Peters, Ms. Warren, Mr. Blumenthal, Ms. Harris, Mr. Van Hollen, Mr. Nelson, Ms. Cortez Masto, Ms. Duckworth, Mr. Murphy, Mr. Menendez, Mr. Booker, Ms. Collins, Mr. Kaine, Mr. King, Mr. Jones, Ms. Smith, Mrs. Murray, Mr. Brown, Mr. Gardner, Mr. Graham, Mr. Daines, Mr. Donnelly, Mr. Leahy, Mr. Warner, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 4, 2018Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 54, United States Code, to provide consistent and reliable authority for, and for
			 the funding of, the Land and Water Conservation Fund to maximize the
			 effectiveness of the Fund for future generations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Land and Water Conservation Authorization and Funding Act .
		2.Permanent authorization and full funding of the Land and Water Conservation Fund
 (a)AuthorizationSection 200302 of title 54, United States Code, is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking During the period ending September 30, 2018, there and inserting There; and
 (2)in subsection (c)(1), by striking through September 30, 2018. (b)Full funding (1)In generalSection 200303 of title 54, United States Code, is amended to read as follows:
					
						200303.Availability of funds
 (a)In generalAmounts deposited in the Fund under section 200302 shall be made available for expenditure, without further appropriation or fiscal year limitation, to carry out the purposes of the Fund (including accounts and programs made available from the Fund under the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235)).
							(b)Additional
 amountsAmounts made available under subsection (a) shall be in addition to amounts made available to the Fund under section 105 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) or otherwise appropriated from the Fund.
							(c)Allocation
		authority
								(1)Submission of
 cost estimatesThe President shall submit to Congress detailed account, program, and project allocations to be funded under subsection (a) as part of the annual budget submission of the President.
								(2)Alternate
		allocation
									(A)In
 generalAppropriations Acts may provide for alternate allocation of amounts made available under subsection (a), including allocations by account and program.
									(B)Allocation by
		president
										(i)No
 alternate allocationsIf Congress has not enacted legislation establishing alternate allocations by the date that is 120 days after the date on which the applicable fiscal year begins, amounts made available under subsection (a) shall be allocated by the President.
										(ii)Insufficient
 alternate allocationIf Congress enacts legislation establishing alternate allocations for amounts made available under subsection (a) that are less than the full amount appropriated under that subsection, the difference between the amount appropriated and the alternate allocation shall be allocated by the President.
										(3)Annual
 reportThe President shall submit to Congress an annual report that describes the final allocation by account, program, and project of amounts made available under subsection (a), including a description of the status of obligations and expenditures..
 (2)Clerical amendmentThe table of sections for chapter 2003 of title 54, United States Code, is amended by striking the item relating to section 200303 and inserting the following:
					200303. Availability of funds..
				(c)Public
 accessSection 200306 of title 54, United States Code, is amended by adding at the end the following:  (c)Public accessNot less than 1.5 percent of the annual authorized funding amount shall be made available each year for projects that secure recreational public access to existing Federal public land for hunting, fishing, or other recreational purposes..
	
 1.Short titleThis Act may be cited as the Land and Water Conservation Authorization and Funding Act .
		2.Permanent authorization and full funding of the Land and Water Conservation Fund
 (a)AuthorizationSection 200302 of title 54, United States Code, is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking During the period ending September 30, 2018, there and inserting There; and
 (2)in subsection (c)— (A)in paragraph (1), by striking through September 30, 2018; and
 (B)by striking paragraph (3). (b)Full funding (1)In generalSection 200303 of title 54, United States Code, is amended to read as follows:
					
						200303.Availability of funds
 (a)In generalFor fiscal year 2019 and each fiscal year thereafter, amounts deposited in the Fund under section 200302 shall be made available for expenditure, without further appropriation or fiscal year limitation, to carry out the purposes of the Fund (including accounts and programs made available from the Fund under the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235)).
							(b)Additional
 amountsAmounts made available under subsection (a) shall be in addition to amounts made available to the Fund under section 105 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) or otherwise appropriated from the Fund.
							(c)Allocation
		authority
								(1)Submission of
 cost estimatesThe President shall submit to Congress detailed account, program, and project allocations to be funded under subsection (a) as part of the annual budget submission of the President.
								(2)Alternate
		allocation
									(A)In
 generalAppropriations Acts may provide for alternate allocation of amounts made available under subsection (a), including allocations by account and program.
									(B)Allocation by
		president
										(i)No
 alternate allocationsIf Congress has not enacted legislation establishing alternate allocations by the date that is 120 days after the date on which the applicable fiscal year begins, amounts made available under subsection (a) shall be allocated by the President.
										(ii)Insufficient
 alternate allocationIf Congress enacts legislation establishing alternate allocations for amounts made available under subsection (a) that are less than the full amount appropriated under that subsection, the difference between the amount appropriated and the alternate allocation shall be allocated by the President.
										(3)Annual
 reportThe President shall submit to Congress an annual report that describes the final allocation by account, program, and project of amounts made available under subsection (a), including a description of the status of obligations and expenditures..
 (2)Clerical amendmentThe table of sections for chapter 2003 of title 54, United States Code, is amended by striking the item relating to section 200303 and inserting the following:
					200303. Availability of funds..
				(c)Public
 accessSection 200306 of title 54, United States Code, is amended by adding at the end the following:  (c)Public accessNot less than 1.5 percent of the annual authorized funding amount shall be made available each year for projects that secure recreational public access to existing Federal public land for hunting, fishing, or other recreational purposes..
			3.Report
 (a)ReportNot later than 1 year after the date of enactment of this Act, and every year thereafter, the Secretary of the Interior and the Secretary of Agriculture shall jointly submit to Congress a report that describes the amounts from the Land and Water Conservation Fund established under section 200302 of title 54, United States Code (referred to in this section as the Fund), that were expended in each State in the previous year.
 (b)RequirementThe report under subsection (a) shall include a breakdown of all programs and activities for which amounts were expended in a State, including—
 (1)Federal land acquisitions; (2)State grants, including competitive State grants; and
 (3)all other programs and activities that use amounts from the Fund.December 4, 2018Reported with an amendment